Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 21 October 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-17 are currently pending and have been examined.
Claims 1, 6, 9, and 10 have been amended.
Claims 11-17 are newly added.
Claims 1-17 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 10 January 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-10 are drawn to a method, non-transitory computer readable media, and system which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for discovering diseases associated with a patient in part performing the steps of receiving a request for a health assessment of a patient; aggregating, from one or more sources, patient data associated with the patient, wherein the patient data has been previously coded; and scanning the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data, the scanning based on a database of parser rules corresponding to interoperability standards and inspection rules corresponding to disease symptoms. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer). 
Independent claim 9 recites a non-transitory computer readable media for discovering diseases associated with a patient in part performing the steps of receiving a request for a health assessment of a patient; aggregating, from one or more sources, patient data associated with the patient, wherein the patient data has been previously coded; and scanning the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data, the scanning based on a database of parser rules corresponding to interoperability standards and inspection rules corresponding to disease symptoms. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way 
Independent claim 10 recites a system for discovering diseases associated with a patient in part performing the steps of receiv[ing] a request for a health assessment of a patient; aggregate[ing], from one or more sources, patient data associated with the patient, wherein the patient data has been previously coded; and scan[ing] the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data, the scanning based on a database of parser rules corresponding to interoperability standards and inspection rules corresponding to disease symptoms. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 9, and 10 recite a processor/s. The specification does not provide additional structure for the processor. The use of a processor/s, in this case to apply the computer implemented program code of the claimed invention, only recites the processor/s as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claims 1, 9, and 10 recite a client device. The specification does not provide specific structure for the client device. The use of a client device, in this case to receive patient data and display results, only recites the 
Claim 9 recites a system. The specification defines the system’s structure as including a processor (Detailed Description on p. 4 ¶ 0017). The use of a system only recites the system as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 9, and 10 recite transmit[ting] the patient disease data to the client to cause the patient disease data to be presented. The use of transmit[ting] the patient disease data to the client to cause the patient disease data to be presented, only recites the limitation as a tool which only serves to output data generated by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 9, and 10 recite a processor/s.
Claims 1, 9, and 10 recite a client device.
Claim 9 recites a system.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore 
Claims 1, 9, and 10 recite transmit[ting] the patient disease data to the client to cause the patient disease data to be presented.  The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claims 2 and 11 recite, in part, normalize[ing], based on the parser rules, a first set of data extracted from the patient data and a second set of data extracted from the patient data to generate normalized data; and identifying, based on the inspection rules, a disease from the normalized data
Claims 3 and 12 recite wherein the patient disease data includes a second list of characteristics identifying a second disease that has not been coded in the patient data.
Claims 4 and 13 recite wherein each characteristic of the list of characteristics are caused by the disease and/or a response of the patient to the disease.
Claims 5 and 14 recite, in part, further comprising calculate[ing] a risk score indicative of a probability for the patient to have a disease, wherein the risk score is calculated by aggregating the patient disease data with demographic.
Each of these steps of the preceding dependent claims 2-5 and 11-14 only serve to further limit or specify the features of the independent claim 1 and 10 utilizing additional elements established as generic computer components, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim.

Claims 6 and 15 recite, in part, converting disease characteristics to a set of rules, rating each rule based on relevance to a specific disease, and receiving endorsements for rules not exclusive to a specific disease based on whether the specific disease persists or whether the specific disease may be cured. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer). 
Claims 6, 7, 15, and 16 recite a disease discovery rules engine. The specification does not provide specific structure for the disease discovery rules engine. The use of a disease discovery rules engine, in this case to create a list of diseases for each patient record, only recites the disease discovery rules engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the 
Claims 8 and 17 recite a post-processing logic rules engine. The specification does not provide specific structure for the post-processing logic rules engine. The use of a post-processing logic rules engine, in this case to exclude diseases that may meet the definition of disease based on expert medical knowledge, only recites the post-processing logic rules engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Claims 1-17 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez et al. (U.S. Patent App. No. 2018/0373844)[hereinafter Ferrandez-Escamez] in view of Zasowski et al. (US Patent App. No. 2016/0012187)[hereinafter Zasowski].
As per claim 1, Ferrandez-Escamez teaches the following limitations:
a computer-based method for discovering diseases associated with a patient, the method comprising is taught in the Abstract (teaching on a computer based system for processing patient information to determine patient diagnostic codes);
receiving, by one or more processors and from a client device, a request for a health assessment of a patient is taught in the Detailed Description on p. 5 ¶ 0050, p. 6 ¶ 0054, p. 14 ¶ 105, and in the Figures at fig. 7A reference character 750 (teaching on a client device where patient data is managed requesting patient data be analyzed);
aggregating, by one or more processors and from one or more sources, patient data associated with the patient is taught in the Detailed Description on p. 4 ¶ 0049-50 and in the Figures at fig. 1 reference character 102 (teaching on aggregating patient data from electronic health records);
scanning, by the one or more processors, the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data is taught in the Detailed Description on p. 5 -6 ¶ 0053, p. 13 ¶ 0099, in the Figures in fig. 1 reference character 104 and 106, and fig. 12 (teaching on processing the patient data to extract disease related data);
the scanning based on a database of parser rules corresponding to interoperability standards and is taught in the Detailed Description on p. 7 ¶ 0063, and in the Figures at fig. 1 reference character 106 (teaching on scanning the unstructured patient data entry by applying rules corresponding to the natural language processing standards);
inspection rules corresponding to disease symptoms; and
transmitting, by the one or more processors, the patient disease data to the client device to cause the patient disease data to be presented via the client device is taught in the Detailed Description on p. 18 ¶ 0133-136, in the Figures in fig. 7A-F, and fig. 1 reference character 104 (teaching on transmitting the patient disease code results to a user device).
Ferrandez-Escamez fails to teach the following limitations of claim 1. However, Zasowski does teach:
wherein the patient data has been previously coded is taught in the Detailed Description in ¶ 0075, ¶ 0077, ¶ 0159, and in the Figures at fig. 23 reference characters 842 and 844 (teaching on processing patient documentation that has previously been coded to resolve missing or incomplete medical data codes).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez with the reprocessing already processed medical data sets of Zasowski with the motivation of “facilitat[ing] more efficient extraction of information from a physician (or other healthcare provider) to improve encounter-related documentation” (Zasowski in the Detailed Description in ¶ 0054). 
As per claim 2, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, wherein the scanning further comprises: normalizing, by the one or more processors and based on the parser rules, a first set of data extracted from the patient data and a second set of data extracted from the patient data to generate normalized data; and identifying, by the one or more processors and based on the inspection rules, a disease from the normalized data is taught in the Detailed Description on p. 10 ¶ 0083-86, p. 18 ¶ 0149 - p. 20 ¶ 0150, and in the Figures at fig. 10 (teaching on selecting a first set of patient data to use as training data for the extraction and interpretation system and normalized 
As per claim 3, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, wherein the patient disease data includes a second list of characteristics identifying a second disease that has not been coded in the patient data is taught in the Detailed Description on p. 17 ¶ 0129, p. 11 ¶ 0091, and in the Figures in fig. 7A reference character 730 (teaching on analyzing new input data for unique diagnosis information and adding the new codes to the patient diagnosis data wherein a single patient data set can include multiple diagnostic determinations/codes).
As per claim 4, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, wherein each characteristic of the list of characteristics are caused by the disease and/or a response of the patient to the disease is taught in the Detailed Description on p. 12 ¶ 0093 (teaching on the health record processing system associating certain terminology/characteristics/attributes of a disease with the disease name label).
As per claim 6, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, further comprising creating a disease discovery rules engine by converting disease characteristics to a set of rules, rating each rule based on relevance to a specific disease, and
receiving endorsements for rules not exclusive to a specific disease based on whether the specific disease persist or whether the specific disease may be cured is taught in the Detailed Description on p. 9 ¶ 0076-78, p. 13 ¶ 0101-02 and p. 16 ¶ 0121 (teaching on a professional user providing feedback (treated as synonymous to endorsements) that associate the relevancy of the clinical text to the disease state association - wherein the application of the text to more than one disease state is a relevancy factor considered).
As per claim 7, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 6. Ferrandez-Escamez also discloses the following: 
the method of Claim 6, further comprising applying a patient record to the disease discovery rules engine is taught in the Detailed Description on p. 9 ¶ 0076-78, p. 13 ¶ 0101-02 and p. 16 ¶ 0121 (teaching on applying patient data to a semantic analyzer to determine new diagnosis codes).
As per claim 8, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 6. Ferrandez-Escamez also discloses the following:
the method of Claim 6, further comprising excluding diseases using a post-processing logic rules engine where diseases meet a definition of a particular disease based on expert medical knowledge but do not meet the coding rule criteria is taught in the Detailed Description on p. 22 ¶ 0164-166 (teaching on a post text processing system that excludes facts with a high probability of being clinically irrelevant from being evaluated for code application for billing purposes).
As per claim 9, Ferrandez-Escamez teaches the following limitations:
a non-transitory computer readable media with computer-executable instructions embodied thereon, wherein the instructions when executed by a processor of a system cause the system to perform a process comprising is taught in the Abstract 
receiving, from a client device, a request for a health assessment of a patient is taught in the Detailed Description on p. 5 ¶ 0050, p. 6 ¶ 0054, p. 14 ¶ 105, and in the Figures at fig. 7A reference character 750 (teaching on a client device where patient data is managed requesting patient data be analyzed);
aggregating, from one or more sources, patient data associated with the patient is taught in the Detailed Description on p. 4 ¶ 0049-50 and in the Figures at fig. 1 reference character 102 (teaching on aggregating patient data from electronic health records);
scanning the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data is taught in the Detailed Description on p. 5 -6 ¶ 0053, p. 13 ¶ 0099, in the Figures in fig. 1 reference character 104 and 106, and fig. 12 (teaching on processing the patient data to extract disease related data );
the scanning based on a database of parser rules corresponding to interoperability standards and is taught in the Detailed Description on p. 7 ¶ 0063, and in the Figures at fig. 1 reference character 106 (teaching on scanning the unstructured patient data entry by applying rules corresponding to the natural language processing standards);
inspection rules corresponding to disease symptoms; and is taught in the Detailed Description on p. 6 ¶ 0064, p. 17 ¶ 0127-128, and in the Figures at fig. 1 reference character 170 (teaching on applying medical literature/document rules to the processed language to correspond the language to a disease code); -AND-
transmitting the patient disease data to the client device to cause the patient disease data to be presented via the client device is taught in the Detailed Description on p. 18 ¶ 0133-
Ferrandez-Escamez fails to teach the following limitations of claim 9. However, Zasowski does teach:
wherein the patient data has been previously coded is taught in the Detailed Description in ¶ 0075, ¶ 0077, ¶ 0159, and in the Figures at fig. 23 reference characters 842 and 844 (teaching on processing patient documentation that has previously been coded to resolve missing or incomplete medical data codes).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez with the reprocessing already processed medical data sets of Zasowski with the motivation of “facilitat[ing] more efficient extraction of information from a physician (or other healthcare provider) to improve encounter-related documentation” (Zasowski in the Detailed Description in ¶ 0054). 
As per claim 10, Ferrandez-Escamez teaches the following limitations:
a system comprising: one or more processors that is taught in the Abstract (teaching on a computer based system for processing patient information to determine patient diagnostic codes);
receive, from a client device, a request for a health assessment of a patient is taught in the Detailed Description on p. 5 ¶ 0050, p. 6 ¶ 0054, p. 14 ¶ 105, and in the Figures at fig. 7A reference character 750 (teaching on a client device where patient data is managed requesting patient data be analyzed);
aggregate, from one or more sources, patient data associated with the patient
scan the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data is taught in the Detailed Description on p. 5 -6 ¶ 0053, p. 13 ¶ 0099, in the Figures in fig. 1 reference character 104 and 106, and fig. 12 (teaching on processing the patient data to extract disease related data );
the scanning based on a database of parser rules corresponding to interoperability standards and inspection rules corresponding to disease symptoms; and is taught in the Detailed Description on p. 7 ¶ 0063, and in the Figures at fig. 1 reference character 106 (teaching on scanning the unstructured patient data entry by applying rules corresponding to the natural language processing standards);
inspection rules corresponding to disease symptoms; and is taught in the Detailed Description on p. 6 ¶ 0064, p. 17 ¶ 0127-128, and in the Figures at fig. 1 reference character 170 (teaching on applying medical literature/document rules to the processed language to correspond the language to a disease code); -AND-
transmit the patient disease data to the client device to cause the patient disease data to be presented via the client device is taught in the Detailed Description on p. 18 ¶ 0133-136, in the Figures in fig. 7A-F, and fig. 1 reference character 104 (teaching on transmitting the patient disease code results to a user device).
Ferrandez-Escamez fails to teach the following limitations of claim 10. However, Zasowski does teach:
wherein the patient data has been previously coded is taught in the Detailed Description in ¶ 0075, ¶ 0077, ¶ 0159, and in the Figures at fig. 23 reference characters 842 and 844 (teaching on processing patient documentation that has previously been coded to resolve missing or incomplete medical data codes). 

As per claim 11, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein the one or more processors are to: normalize, based on the parser rules, a first set of data extracted from the patient data and a second set of data extracted from the patient data to generate normalized data; and identify, based on the inspection rules, a disease from the normalized data is taught in the Detailed Description on p. 10 ¶ 0083-86, p. 18 ¶ 0149 - p. 20 ¶ 0150, and in the Figures at fig. 10 (teaching on selecting a first set of patient data to use as training data for the extraction and interpretation system and normalized across a second set of standardized patient data terms to form a statistical model of most common terms).
As per claim 12, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein the patient disease data includes a second list of characteristics identifying a second disease that has not been coded in the patient data is taught in the Detailed Description on p. 17 ¶ 0129, p. 11 ¶ 0091, and in the Figures in fig. 7A reference character 730 (teaching on analyzing new input data for unique diagnosis information and adding the new codes to the patient diagnosis data wherein a single patient data set can include multiple diagnostic determinations/codes).

the system of Claim 10, wherein each characteristic of the list of characteristics are caused by the disease and/or a response of the patient to the disease is taught in the Detailed Description on p. 12 ¶ 0093 (teaching on the health record processing system associating certain terminology/characteristics/attributes of a disease with the disease name label).
As per claim 15, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein the one or more processors are to: create a disease discovery rules engine by converting disease characteristics to a set of rules, rating each rule based on relevance to a specific disease, and is taught in the Detailed Description on p. 13 ¶ 0098 (teaching on calculating a likelihood score indicative of a patient's likelihood of having a disease based on the disease data); -AND-
receiving endorsements for rules not exclusive to a specific disease based on whether the specific disease persists or whether the specific disease may be cured is taught in the Detailed Description on p. 9 ¶ 0076-78, p. 13 ¶ 0101-02 and p. 16 ¶ 0121 (teaching on a professional user providing feedback (treated as synonymous to endorsements) that associate the relevancy of the clinical text to the disease state association - wherein the application of the text to more than one disease state is a relevancy factor considered).
As per claim 16, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 15. Ferrandez-Escamez also discloses the following: 
the system of Claim 15, wherein the one or more processors are to: apply a patient record to the disease discovery rules engine is taught in the Detailed Description on p. 9 ¶ 0076-
As per claim 17, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 15. Ferrandez-Escamez also discloses the following: 
the system of Claim 15, wherein the one or more processors are to: exclude diseases using a post-processing logic rules engine where diseases meet a definition of a particular disease based on expert medical knowledge but do not meet the coding rule criteria is taught in the Detailed Description on p. 22 ¶ 0164-166 (teaching on a post text processing system that excludes facts with a high probability of being clinically irrelevant from being evaluated for code application for billing purposes).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez et al. (U.S. Patent App. No. 2018/0373844)[hereinafter Ferrandez-Escamez]  ] in view of Zasowski et al. (US Patent App. No. 2016/0012187)[hereinafter Zasowski] in further view of Chase et al., Prospective Validation of the Thrombolysis in Myocardial Infarction Risk Score in the Emergency Department Chest Pain Population, 48(3) Annals of Emergency Medicine 252-259 (Sept. 2006)[hereinafter Chase]. 
As per claim 5, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 2. Ferrandez-Escamez also discloses the following: 
the method of Claim 2, further comprising calculating, by the one or more processors, a risk score indicative of a probability for the patient to have a disease wherein the risk score is calculated by aggregating the patient disease data is taught in the Detailed Description on p. 13 ¶ 0098 (teaching on calculating a likelihood score indicative of a patient's likelihood of having a disease based on the disease data).
Both Ferrandez-Escamez and Zasowski fail to teach the following; Chase, however, does disclose:
with demographic characteristics is taught in the Table 2 on p. 256 col 1 (teaching on utilizing demographic data (here age) to create a risk score for a patient's risk of a certain disease/outcome).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez and Zasowski with the algorithm calculating patient risk including patient demographic data of Chase with the motivation of “effectively stratify … patients to better identify those at risk for adverse outcomes” (Chase in the Introduction on p. 253 col 1). 

As per claim 14, the combination of Ferrandez-Escamez and Zasowski discloses all of the limitations of claim 11. Ferrandez-Escamez also discloses the following: 
the system of Claim 11, wherein the one or more processors are to: calculate a risk score indicative of a probability for the patient to have a disease is taught in the Detailed Description on p. 13 ¶ 0098 (teaching on calculating a likelihood score indicative of a patient's likelihood of having a disease based on the disease data).
Both Ferrandez-Escamez and Zasowski fail to teach the following; Chase, however, does disclose:
with demographic characteristics is taught in the Table 2 on p. 256 col 1 (teaching on utilizing demographic data (here age) to create a risk score for a patient's risk of a certain disease/outcome).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez and Zasowski with the algorithm calculating patient risk including patient demographic data of Chase with the motivation of “effectively stratify … patients to better identify those at risk for adverse outcomes” (Chase in the Introduction on p. 253 col 1). 



Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. § 101, filed 21 October 2020, with respect to the rejections of claims 1-10 have been fully considered, but they are not persuasive. 
Applicant first asserts that Examiner failed to explain how the recited claim limitations could be performed in the mind as some of the limitation recited can only be performed by a computing device. Examiner agrees that there are attributes of the claim language that are executed on a computing device. The use of a computing environment does not de facto render the claims subject matter eligible. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Examiner believes that receiving a request for a health assessment of a patient; aggregating, from one or more sources, patient data associated with the patient, wherein the patient data has been previously coded; and scanning the patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data, the scanning based on a database of parser rules corresponding to interoperability standards and inspection rules corresponding to disease symptoms are all mental processes performable by the use of pen and paper. Mental processes are defined as concepts performed in the human mind including an observation, evaluation, judgment, opinion (see 2019 Revised Patent Subject Matter Eligibility Guidance on p. 52 col 3 first paragraph). Here, the mental process is characterized by the following steps - observing a request for a health assessment, observing aggregated medial source data for the patient that has been previously coded, evaluating that there is data that would indicate a code is missing from the previously coded data, and making a judgement after careful observation and following a set of rules and standards that the codes are indeed missing. Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on required processors and other traditional computing components. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 
Applicant then asserts that the claims are directed towards an improvement in the processing capability of a computer.  An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Finally, Applicant argues that because the claimed invention might be novel or nonobvious under a 35 USC 103 assessment, the claims are therefore eligible under Step 2B. Examiner disagrees. The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981) (see MPEP § 2106.05(d)(I)(1)). The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 

Applicant’s arguments, see Rejections under 35 U.S.C. § 102 and § 103, filed 21 October 2020, with respect to the prior art rejections of claims 1-10 under 102 and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zasowski, as per the rejection above.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626